The appellant was tried and convicted under an indictment charging him with unlawfully keeping and exhibiting a certain gaming table and bank for the purpose of gaming. The appellant presented a plea to the jurisdiction of the court, on the ground that the order of transfer was not sufficient, in that it did not show, from the minutes of the District Court, the name or nature of the offense charged against the appellant. The court overruled the plea to the jurisdiction. Appellant excepted, and assigns the action of the court as error. As we understand it, the law does not require that, when an indictment is presented into the District Court, there shall be put upon the minutes of the said court the nature or name of the offense charged against a defendant. See Code Crim. Proc., Arts. 415, 437; Bohannon v. State, 14 Tex.Crim. App., 271; Hasley v. State, Id., 217; Tyson v. State, Id., 388; Spear v. State, 16 Tex.Crim. App., 98; Steele v. State, 19 Tex.Crim. App., 425; De Olles v. State, 20 Tex.Crim. App., 145; Rowlett v. State, 23 Tex.Crim. App., 191. The motion to quash the indictment in this case was correctly overruled, and the indictment is not duplicitous, as contended. See Campbell v. State, 2 Tex.Crim. App., 187; Parker v. State, 13 Tex. Crim App., 213; Webb v. State, 17 Tex.Crim. App., 205. The judgment of the lower court is affirmed.
Affirmed.